Citation Nr: 1115727	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to February 1962 and in the United States Army Reserves from February 1962 to August 1965.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  This case was remanded by the Board in January 2007 and August 2009 for additional development.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran has residuals of dental trauma which are related to an injury he experienced while he was on active duty for training (ACDUTRA).


CONCLUSION OF LAW

Residuals of dental trauma were incurred in active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 1712, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for residuals of dental trauma as the Board is taking action favorable to the Veteran by granting service connection for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a).  Presumptive periods, such as those pertaining to establishing service connection for hypertension, do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Dental disabilities are treated differently than other medical disabilities in the VA benefits system.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161 (2010).  Service connection for purposes of disability compensation is warranted only for the loss of teeth due to the loss of the substance of body of the maxilla or mandible through trauma or disease.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2010).  Otherwise, missing teeth are service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment because they are not considered disabling conditions.  See 38 C.F.R. § 3.381(a); see also Byrd v. Nicholson, 19 Vet. App. 388, 394 (2005) (noting that disorders such periodontal disease, carious teeth, and missing teeth from diseases are not eligible for VA service-connected compensation).  As to each noncompensable service-connected dental condition, a determination will be made as to whether it was due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The Veteran's active duty service treatment records are negative for any dental trauma.  However, the Veteran's reserve service treatment records have been found to be unavailable.  The Board therefore has a heightened obligation to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

After separation from military service, a March 1989 private dental report stated that the Veteran had advanced periodontitis and occlusal trauma.  The examiner stated that the "best recommendation for maxillary replacement would be to crown #3, splint 6, 7, 8 [and] crown #15 (or 14)[.]  Make maxillary partial denture with Dalbo connectors."  The medical evidence of record dated after March 1989 consistently shows that the Veteran has worn a partial maxillary denture due to missing teeth 6, 7, and 8.

A November 2003 private medical report stated that the Veteran was "checking in on the government paying for treatment since that is where he lost the teeth."

The preponderance of the evidence of record shows that the Veteran has residuals of dental trauma which are related to an injury he experienced while he was on ACDUTRA.  While the Veteran's active service treatment records do not show any dental trauma, the Veteran has repeatedly stated that he experienced the trauma during his period of reserve service.  Specifically, the Veteran reported that he experienced dental trauma during a parachute jump at Fort Bragg, North Carolina, during a two week period of ACDUTRA in 1963.  This event occurred after the Veteran's separation from active duty service, so the lack of any dental trauma in those records is irrelevant to the claim on appeal.  While the Veteran's service treatment records from his period of reserve service are unavailable, the Veteran's lay testimony is competent evidence that he experienced dental trauma during a parachute jump which resulted in the loss of two of his front teeth and the installation of a partial plate which has been replaced or repaired multiple times since separation from military service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").

In addition, the Board finds the Veteran's lay statements to be credible, as they are consistent with the circumstances of his reserve service.  Specifically, the Veteran's service personnel records show that he was qualified as a parachutist and, while at Fort Bragg, North Carolina, in August 1963, he was recommended to be returned to airborne status effective August 23, 1963.  The Veteran's service personnel records also show that he underwent 14 days of ACDUTRA at Fort Bragg, North Carolina, beginning on August 18, 1963.  These records confirm the circumstances in which the Veteran reports that he engaged in a parachute jump in which he sustained his dental trauma.  Accordingly, his lay statements are credible evidence of the in-service injury.

While the earliest medical evidence of record is dated in March 1989, that evidence stated that the Veteran already had a partial maxillary denture and was seeking a replacement for it.  Accordingly, the medical evidence of record demonstrates that the Veteran had lost teeth 6, 7, and 8 prior to March 1989, and had undergone dental treatment for the lost teeth, including the creation of at least one partial maxillary denture.  Thus, when combined with the Veteran's competent and credible lay statements, the medical evidence of record shows that the Veteran has a current diagnosis of a dental disability which is related to the dental trauma which he experienced while he was on ACDUTRA.

Accordingly, the Board finds that the Veteran's currently diagnosed residuals of dental trauma are related to an injury while he was on ACDUTRA.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection for residuals of dental trauma is warranted.


ORDER

Service connection for residuals of dental trauma is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


